Order entered August 10, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00537-CV

  JOSEPH ASHMORE, JR., ALLAN CLARK AND FINANCIAL RISK SPECIALISTS,
                            INC., Appellants

                                             V.

             JMS CONSTRUCTION, INC. AND DAVID PERLEY, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-13260

                                         ORDER
        We GRANT court reporter Stephanie S. Moses’s August 6, 2015 request for extension of

time to file the reporter’s record and ORDER the record be filed no later than September 7,

2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE